ORDER
Before the court is Appellants’ Petition For Rehearing With Suggestion For Rehearing En Banc, which was filed May 31, 2002. On consideration of the petition for rehearing, all members of the original panel have voted to deny the petition. Accordingly, the petition for rehearing is DENIED. Furthermore, no active judge has called for a vote as to whether this case should be reheard en banc. Accordingly, the suggestion for rehearing en banc is DENIED.
Furthermore, at this time, Appellants and their attorney, Kurt S. St. Angelo, are ORDERED to show cause as to why they should not be SANCTIONED for filing a frivolous petition for rehearing with suggestion for rehearing en banc.1 Said showing shall be made within ten (10) days of this date.

. Hon. Thomas E. Fairchild has voted to deny rehearing but does not join in the order to show cause as to why the appellants and their attorney should not be sanctioned for filing a frivolous petition for rehearing with suggestion for rehearing en banc.